IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,523 & AP-76,524


EX PARTE OMAR CARAVEO, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. CR08-0502 & CR08-0503 IN THE 415TH DISTRICT COURT

FROM PARKER COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of burglary of a habitation and sentenced to sixty years' imprisonment on each count. The Eleventh
Court of Appeals affirmed his convictions. Caraveo v. State, Nos. 11-09-00082-CR & 11-09-00083-CR (Tex. App.-Eastland July 22, 2010, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely notify Applicant that his convictions had been affirmed. We remanded these
applications to the trial court and directed it to order appellate counsel to respond to Applicant's
claim.
	On remand, appellate counsel filed an affidavit with the trial court. Based on that affidavit,
the trial court has entered findings of fact and conclusions of law that appellate counsel failed to
timely notify Applicant that his convictions had been affirmed. The trial court recommends that relief
be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petitions for discretionary review of the
judgments of the Eleventh Court of Appeals in Cause Nos. 11-09-00082-CR and 11-09-00083-CR
that affirmed his convictions in Case Nos. CR08-0502 and CR08-0503 from the 415th Judicial
District Court of Parker County. Applicant shall file his petitions for discretionary review with the
Eleventh Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: March 30, 2011
Do not publish